
	
		I
		111th CONGRESS
		1st Session
		H. R. 2426
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Ms. DeLauro (for
			 herself, Mr. Waxman,
			 Mr. George Miller of California,
			 Ms. Eshoo,
			 Ms. Schakowsky,
			 Mr. McGovern,
			 Mr. Braley of Iowa,
			 Mr. Engel,
			 Mr. Hinchey,
			 Mr. Filner,
			 Mr. Sarbanes,
			 Ms. Woolsey,
			 Mrs. Capps,
			 Ms. Kaptur,
			 Ms. Watson,
			 Mr. Cummings,
			 Mr. Kind, Mr. Gene Green of Texas,
			 Ms. McCollum,
			 Ms. Lee of California,
			 Ms. Sutton,
			 Mr. Moran of Virginia,
			 Mr. Blumenauer,
			 Mr. Grijalva,
			 Mr. Brady of Pennsylvania,
			 Ms. Castor of Florida,
			 Mr. Courtney,
			 Mr. Delahunt,
			 Mr. Butterfield,
			 Mr. Capuano,
			 Mr. Larson of Connecticut,
			 Ms. Matsui,
			 Mr. McDermott,
			 Ms. Zoe Lofgren of California, and
			 Mr. Murphy of Connecticut) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  extend the food labeling requirements of the Nutrition Labeling and Education
		  Act of 1990 to enable customers to make informed choices about the nutritional
		  content of standard menu items in large chain restaurants.
	
	
		1.Short titleThis Act may be cited as the
			 Menu Education and Labeling
			 Act or the  MEAL
			 Act.
		2.FindingsCongress finds that—
			(1)research continues
			 to reveal that—
				(A)there is a strong
			 link between diet and health; and
				(B)diet-related
			 diseases start early in life;
				(2)(A)increased caloric intake
			 is a key factor contributing to the alarming increase in obesity in the United
			 States;
				(B)Americans’ average calorie intake
			 increased by approximately 200 calories per day between 1977 and 1996, with
			 restaurant and fast food accounting for the fastest growing source of those
			 calories;
				(C)according to the Centers for Disease
			 Control and Prevention, 2/3 of American adults is
			 overweight or obese, and an estimated 34 percent of children and adolescents
			 aged 2 to 19 is overweight or obese;
				(D)obesity increases the risk of
			 diabetes, heart disease, stroke, several types of cancer, and other health
			 problems; and
				(E)the annual cost of obesity to
			 families, businesses, and governments in the United States is $123,000,000,000,
			 half of which is paid through Medicare and Medicaid;
				(3)over the past 2
			 decades, there has been a significant increase in the number of meals prepared
			 or eaten outside the home, with an estimated 1/3 of
			 calories and almost half of total food dollars being spent on food purchased
			 from or eaten at restaurants and other food-service establishments;
			(4)studies link
			 eating outside the home with obesity and higher caloric intakes, and children
			 eat almost twice as many calories when they eat a meal at a restaurant compared
			 to a meal they eat at home;
			(5)(A)excess saturated fat
			 intake is a major risk factor for heart disease, which is the leading cause of
			 death in the United States; and
				(B)heart disease is a leading cause of
			 disability among working adults and its impact on the United States economy is
			 significant, estimated in 2008 to total $156,400,000,000 in healthcare
			 expenditures and lost productivity;
				(6)(A)increased sodium intake
			 is associated with increased risk of high blood pressure, or hypertension, a
			 condition that can lead to cardiovascular disease, especially stroke;
			 and
				(B)the proportion of adults with high
			 blood pressure is 45 percent at age 50, 60 percent at age 60, and more than 70
			 percent at age 70;
				(7)the Nutrition
			 Labeling and Education Act of 1990 (Public Law 101–535) requires food
			 manufacturers to provide nutrition information on almost all packaged foods;
			 however, restaurant foods are exempt from those requirements unless a nutrient
			 content or health claim is made for a menu item;
			(8)(A)about 75
			 percent of adults reports using food labels on packaged foods, which is
			 associated with eating more healthful diets, and approximately half of adults
			 reports that the nutrition information on food labels has caused them to change
			 their minds about buying a food product; and
				(B)studies have shown that the provision
			 of nutrition information for away-from-home foods has a positive influence on
			 food purchase decisions;
				(9)an important
			 benefit of mandatory nutrition labeling on packaged foods has been the
			 reformulation of existing products and the introduction of new,
			 nutritionally-improved products, such as trans fat labeling on packaged food
			 that led many packaged food companies to reformulate their products to remove
			 trans fat;
			(10)(A)because people
			 have a right to information, companies are required to provide information
			 regarding the fuel-efficiency of automobiles, what clothes are made of, care
			 instructions for clothing, and energy and water consumption of certain home
			 appliances; and
				(B)people need nutritional information to
			 manage their weight and reduce the risk of, or manage, heart disease, diabetes,
			 and high blood pressure, which are leading causes of death, disability, and
			 high health care costs;
				(11)(A)it is
			 difficult for consumers to exercise personal responsibility and limit their
			 intake of calories at restaurants, given the limited availability of nutrition
			 information at the point of ordering in restaurants;
				(B)standard portion sizes in fast food
			 and chain restaurants have grown since the 1970s; and
				(C)several studies show that people are
			 unable to identify from among popular fast food and other chain restaurant menu
			 items those items with the fewest, and those items with the most,
			 calories;
				(12)the Food and Drug
			 Administration, Surgeon General, Department of Health and Human Services,
			 National Cancer Institute, Institute of Medicine of the National Academies,
			 American Diabetes Association, American Heart Association, and American Medical
			 Association recommend that there be increased availability of nutrition
			 information for foods eaten and prepared away from home; and
			(13)menu labeling
			 policies have been introduced in more than 30 States and localities, and menu
			 labeling policies have passed in California; New York City; Multnomah County
			 (Portland), Oregon; King County (Seattle), Washington; and Philadelphia,
			 Pennsylvania.
			3.Nutrition
			 labeling of standard menu items at Chain Restaurants and of articles of food
			 sold from vending machines
			(a)Labeling
			 requirementsSection
			 403(q)(5) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 343(q)(5)) is amended by adding at the end
			 the following:
				
					(H)Restaurants, retail food
				establishments, and vending machines
						(i)General requirements for restaurants
				and similar retail food establishmentsExcept for food described
				in subclause (vii), in the case of food that is a menu item that is served,
				processed, or prepared in a restaurant or similar retail food establishment
				that is part of a chain with 20 or more locations doing business under the same
				name (regardless of the type of ownership of the locations) and offering for
				sale substantially the same menu items the restaurant or establishment shall
				disclose the information described in subclauses (ii) and (iii).
						(ii)Information required to be
				disclosed by restaurants and retail food establishmentsExcept as
				provided in subclause (vii), the restaurant or similar retail food
				establishment shall disclose in a clear and conspicuous manner—
							(I)(aa)in a statement adjacent
				to the name of the standard menu item, so as to be clearly associated with the
				standard menu item, on any menu listing the item for sale—
									(AA)the number of calories;
									(BB)grams of saturated fat plus trans
				fat;
									(CC)grams of carbohydrate; and
									(DD)milligrams of sodium,
									per standard menu item, as usually prepared and offered
				for sale; and(bb)information, specified by the
				Secretary by regulation, provided in a prominent location on the menu and
				designed to enable the public to understand, in the context of a total daily
				diet, the significance of the nutrition information that is provided, such as
				recommended daily limits for calories, saturated fat, and sodium;
								(II)in a statement adjacent to the name
				of the standard menu item, so as to be clearly associated with the standard
				menu item, on any menu board, including a drive-through menu board or other
				sign listing the item for sale—
								(aa)the number of calories contained in the
				menu item, as usually prepared and offered for sale;
								(bb)notification that the information
				required by subitem (aa) of item (I) is available in writing at the point of
				ordering; and
								(cc)information, specified by the Secretary
				by regulation and posted prominently on the menu board, designed to enable the
				public to understand, in the context of a total daily diet, the significance of
				the nutrition information that is provided.
								(iii)Self-service food and food on
				displayIn the case of food sold at a salad bar, buffet line,
				cafeteria line, or similar self-service facility, and for self-service
				beverages or food that is on display and that is visible to customers, a
				restaurant or similar retail food establishment shall place adjacent to each
				food offered a sign that lists calories per displayed food item or per
				serving.
						(iv)Nutrition
				analysisFor the purposes of this clause, a restaurant or similar
				retail food establishment shall obtain the nutrient analysis required by this
				clause using analytic methods and express nutrient content in a manner
				consistent with this Act.
						(v)Menu variability and combination
				mealsThe Secretary shall establish by regulation standards for
				labeling menu items that come in different flavors, varieties, or combinations,
				but which are listed as a single menu item, such as soft drinks, ice cream,
				pizza, doughnuts, or children's combination meals.
						(vi)Additional
				informationIf the Secretary determines that a nutrient other
				than those for which a statement is required under subclause (ii)(I) should be
				included in labeling of menu items for the purpose of providing information to
				assist consumers in maintaining healthy dietary practices, the Secretary may
				promulgate regulations requiring that such information be included in labeling
				at restaurants and similar retail food establishments.
						(vii)Nonapplicability to certain
				foodSubclauses (i)–(vi) do not apply to—
							(I)items that are not listed on a menu
				or menu board (such as condiments and other items placed on the table or
				counter for general use); or
							(II)daily specials, temporary menu
				items appearing on the menu for less than 30 days, or custom orders.
							(viii)Vending machines
							(I)In generalIn the
				case of an article of food sold from a vending machine that—
								(aa)does not permit a prospective purchaser
				to examine the Nutrition Facts Panel before purchasing the article or does not
				otherwise provide visible nutrition information at the point of purchase;
				and
								(bb)is operated by a person who is engaged
				in the business of owning or operating 20 or more vending machines,
								the
				vending machine operator shall provide a sign in close proximity to each
				article of food or the selection button that includes a clear and conspicuous
				statement disclosing the number of calories contained in the article.(ix)Voluntary provision of nutrition
				information; state regulation of nutrition information for restaurant food and
				food sold from vending machines
							(I)Additional
				informationNothing in this clause precludes a restaurant or
				similar retail food establishment or a vending machine operator from providing
				additional nutrition information, voluntarily, if the information complies with
				the nutrition labeling requirements under this Act.
							(II)Other food establishments and
				vending machine operatorsNothing in this clause precludes a
				restaurant or similar retail food establishment or a vending machine operator
				that is not required to disclose nutrition information under this clause from
				providing nutrition information voluntarily, if the information complies with
				the nutrition labeling requirements under this subparagraph.
							(III)State or local
				requirementsNothing in this clause precludes a State or
				political subdivision of a State from requiring that a restaurant or similar
				retail food establishment or a vending machine operator, including a restaurant
				or similar retail food establishment or vending machine operator that is not
				required to disclose nutrition information under this clause, provide nutrition
				information in addition to that required under this clause.
							(x)Regulations
							(I)Proposed
				regulationNot later than 1 year after the date of enactment of
				this clause, the Secretary shall promulgate proposed regulations to carry out
				this clause.
							(II)ContentsThe
				regulations shall allow for reasonable variations in serving sizes and in food
				preparation that may result from inadvertent human error, training of food
				service workers, variations in ingredients, and other factors.
							(III)ReportingThe
				Secretary shall submit to the Committee on Health, Education, Labor, and
				Pensions of the Senate and the Committee on Energy and Commerce of the House of
				Representatives a quarterly report that describes the Secretary's progress
				toward promulgating final regulations under this
				subparagraph.
							.
			(b)Non-preemptionSubsection
			 (a)(4) of section 403A of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 343–1(a)(4)) is amended by inserting or a labeling requirement under
			 section 403(q)(5)(H) after section 403(q)(5)(A).
			
